Mb. Justice Aldbby
delivered the opinion of the.Court.
Providencia Plañís appeals from an order denying her application to intervene in a proceeding to ascertain the heirs of Román Boada instituted by Isabel Osorio on behalf of several of her minor children. The interest adduced by the *606appellant as entitling her to intervene is alleged in the motion for intervention, thus:
“2. That it is not true that Román Boacla died without executing a will and on the contrary the applicant for intervention avers that Román Boada executed a holographic will in the city of Caguas, Puerto Rico, leaving all his property to said applicant.”
Such an allegation is not sufficient to give the appellant a right to intervene in the proceeding to establish heirship, as it fails to show that the district courftof the last domicile of the testator or the court of the district in which he died in this Island had ordered the placing of the will as such in a protocol, since this kind of an instrument is not a will in contemplation of the law until the proper court has decreed its incorporation in a protocol, provided it contains all the requisites prescribed for tins class of testamentary dispositions in sections 696, 698, and 702 of the Civil Code.
The parties state in their briefs that the district court denied the protocolization of said will and that that order has been appealed, but this does not appear from the record now before us.
The order appealed from must be affirmed.